Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
Claims 2, 4-6, 8, 11, 15 and 17 are pending. Claims 2, 5 and 11 are amended. Claims 1, 3, 7, 9-10, 12-14, 16 and 18-20 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-6, 8, 11, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 5 and 11, in line 15 of each, it is unclear if the “one notched portion” is the same as the “a notched portion” of line 3 of each.
For the purpose of this examination, the claims have been interpreted to mean, in line 15 of each:
--the notched portion is provided…--.
Regarding claims 2, 5 and 11, in line 23 of each, it is unclear if the “a cooling air” is the same as the “cooling air” of line 13 of each.
For the purpose of this examination, the claims have been interpreted to mean, in line 23 of each:
--the cooling air circulates…--.
Regarding claims 4, 6, 8, 15 and 17, the claims are rejected by virtue of their dependency on claims 2, 5 and 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faneuf et al. (US 2019/0090344, herein “Faneuf”).
Regarding claim 2, Faneuf discloses: 
a heat sink (112 plus 112a) (fig. 1) comprising a radiation fin (112a) extending in a vertical direction from a heat- receiving unit (112) (fig. 1) [par. 0025, lines 6-11], wherein
the radiation fin (112a) comprises a notched portion (clearly seen in annotated fig. 1-FANEUF, page 4) in which a tip end side corner of the radiation fin (112a) is retracted inward in a main surface direction of the radiation fin (112a) with respect to a virtual rectangle formed off a side of the radiation fin (112a) (see annotated fig. 1-FANEUF, page 4) [par. 0042, lines 32-35], 
a first side of the virtual rectangle extending from both ends of the heat-receiving unit (112) in a direction orthogonal to the heat-receiving unit (112) and a second side of the virtual rectangle formed by extending a linear portion on another side of the radiation fin (112a), on a tip end side of the radiation fin (112a) opposed to the heat-receiving unit (112), to the first side (see annotated fig. 1-FANEUF, page 4),
the notched portion having an R chamfer shape (according to the definition of an R chamfer shape of the instant disclosure) (see annotated fig. 1-FANEUF, page 4).
with an upper part of the tip end side of the radiation fin (112a) opposed to the heat receiving unit (112) and the notched portion in which the tip end side corner of the radiation fin (112a) open, cooling air is supplied to the radiation fin (112a) (see annotated fig. 1-FANEUF, page 4) [par. 0042, lines 32-35], and wherein
the notched portion is provided at each of both corners on the tip end side of the radiation fin (112a) (see annotated fig. 1-FANEUF, page 4),
a central part on the tip end side of the radiation fin (112a) connecting the both corners provided with the notched portions constitutes a linear portion parallel to a side on the heat-receiving unit side (112) (see annotated fig. 1-FANEUF, page 4),


    PNG
    media_image1.png
    496
    674
    media_image1.png
    Greyscale

the central part on the tip end side of the radiation fin (112a) is higher than the both corners provided with the notched portions (clearly seen in annotated fig. 1-FANEUF, above),
a main surface of the radiation fin (112a) extends continuously over both ends of the side on the heat-receiving unit (112) side (see the flat top surface of the base of -112- on fig. 1) while keeping a height of the central part on the tip end side of the radiation fin (112a) (see annotated fig. 1-FANEUF, above), and
the cooling air circulates along the main surface of the radiation fin (112a) over both ends of the side on the heat-receiving unit (112) side (see annotated fig. 1-FANEUF, above).
Regarding claim 15, Faneuf discloses: 
 	the notched portion being provided at a corner farther from a heating element (108) (shown in fig. 1) thermally connected to the heat-receiving unit (112) [par. 0025, lines 6-11] of both corners on the tip end side of the radiation fin (112a) (see annotated fig. 1-FANEUF, above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Faneuf in view of Mitsui (US 2016/0282065).
Regarding claim 4, Faneuf does not disclose: 
a ratio of a dimension of the notched portion in a direction of the first side to a length of the first side of the virtual rectangle being 30% to 100%. 
	Mitsui, also directed to a heat sink (230) for an electronic apparatus (figs. 5-8) comprising a radiation fin (240) [par. 0038] extending in a vertical direction from a heat-receiving unit (base part of 240) [par. 0038] (best seen in fig. 6) teaches that is old and known in the art to have the fins including notched portions having arcuate shapes, or other shapes [see par. 0046], for the purpose of attaining a more evenly flow of the forced airflow through the channels formed in between the fins, optimizing heat transfer [par. 0032-0034, which applies to Mitsui’s figures 5-8] and also teaches a virtual rectangle (147, fig. 2; 247, fig. 6) having a minimum area that provides the aforementioned optimal balance or airflow volume to the fins [par. 0040].
Mitsui does not explicitly disclose a ratio of a dimension of the notched portion in a direction of the first side to a length of the first side of the virtual rectangle or the virtual square being 30% to 100%. However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the ratio of a dimension of the notched portion in a direction of the first side to a length of the first side of the virtual rectangle or the virtual square being 30% to 100%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (MPEP 2144.05, Section II).  In this instance, the claimed ratio is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal dimension of the notched portion, a more evenly flow of the forced airflow flows through the channels formed in between the fins, optimizing heat transfer (as taught by Mitsui in par. 0032-0034). Further, Faneuf discloses that fins may also be rounded depending upon application, heat transfer requirements, performance requirements, and coolant fluid approach direction and velocity [Faneuf, par. 0042, lines 32-35]. Therefore, since the general conditions of the claim, i.e. that the radiation fin comprises a notched portion in which a tip end side corner of the radiation fin is retracted inward in a main surface direction of the radiation fin with respect to a virtual rectangle or a virtual square formed off a side of the radiation fin, were disclosed in the prior art by Mitsui, it is not inventive to discover the optimum workable range by routine experimentation. Furthermore, the range of 30% to 100% is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention.
Regarding claim 5, Faneuf discloses: 
a heat sink (112 plus 112a) (fig. 1) comprising a radiation fin (112a) extending in a vertical direction from a heat- receiving unit (112) (fig. 1) [par. 0025, lines 6-11], wherein
the radiation fin (112a) comprises a notched portion (clearly seen in annotated fig. 1-FANEUF, page 4) in which a tip end side corner of the radiation fin (112a) is retracted inward in a main surface direction of the radiation fin (112a) with respect to a virtual rectangle formed off a side of the radiation fin (112a) (see annotated fig. 1-FANEUF, page 4) [par. 0042, lines 32-35], 
a first side of the virtual rectangle extending from both ends of the heat-receiving unit (112) in a direction orthogonal to the heat-receiving unit (112) and a second side of the virtual rectangle formed by extending a linear portion on another side of the radiation fin (112a), on a tip end side of the radiation fin (112a) opposed to the heat-receiving unit (112), to the first side (see annotated fig. 1-FANEUF, page 4),
with an upper part of the tip end side of the radiation fin (112a) opposed to the heat receiving unit (112) and the notched portion in which the tip end side corner of the radiation fin (112a) open, cooling air is supplied to the radiation fin (112a) (see annotated fig. 1-FANEUF, page 4) [par. 0042, lines 32-35], and wherein
the notched portion is provided at each of both corners on the tip end side of the radiation fin (112a) (see annotated fig. 1-FANEUF, page 4),
a central part on the tip end side of the radiation fin (112a) connecting the both corners provided with the notched portions constitutes a linear portion parallel to a side on the heat-receiving unit side (112) (see annotated fig. 1-FANEUF, page 4),
the central part on the tip end side of the radiation fin (112a) is higher than the both corners provided with the notched portions (clearly seen in annotated fig. 1-FANEUF, page 4),
a main surface of the radiation fin (112a) extends continuously over both ends of the side on the heat-receiving unit (112) side (see the flat top surface of the base of -112- on fig. 1) while keeping a height of the central part on the tip end side of the radiation fin (112a) (see annotated fig. 1-FANEUF, page 4), and
the cooling air circulates along the main surface of the radiation fin (112a) over both ends of the side on the heat-receiving unit (112) side (see annotated fig. 1-FANEUF, page 4).
Faneuf does not disclose:
an area ratio of the main surface of the radiation fin to an area of the virtual rectangle or virtual square being 50% to 98%.
Mitsui, also directed to a heat sink (230) for an electronic apparatus (figs. 5-8) comprising a radiation fin (240) [par. 0038] extending in a vertical direction from a heat-receiving unit (base part of 240) [par. 0038] (best seen in fig. 6) teaches that is old and known in the art to have the fins including notched portions having arcuate shapes, or other shapes [see par. 0046], for the purpose of attaining a more evenly flow of the forced airflow through the channels formed in between the fins, optimizing heat transfer [par. 0032-0034, which applies to Mitsui’s figures 5-8] and also teaches a virtual rectangle (147, fig. 2; 247, fig. 6) having a minimum area that provides the aforementioned optimal balance or airflow volume to the fins [par. 0040].
Mitsui does not explicitly disclose an area ratio of the main surface of the radiation fin to an area of the virtual rectangle or virtual square being 50% to 98%. However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the area ratio of the main surface of the radiation fin to an area of the virtual rectangle or virtual square being 50% to 98%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (MPEP 2144.05, Section II).  In this instance, the claimed ratio is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal dimension of the notched portion, a more evenly flow of the forced airflow flows through the channels formed in between the fins, optimizing heat transfer (as taught by Mitsui in par. 0032-0034). Further, Faneuf discloses that fins may also be rounded depending upon application, heat transfer requirements, performance requirements, and coolant fluid approach direction and velocity [Faneuf, par. 0042, lines 32-35]. Therefore, since the general conditions of the claim, i.e. that the radiation fin comprises a notched portion in which a tip end side corner of the radiation fin is retracted inward in a main surface direction of the radiation fin with respect to a virtual rectangle or a virtual square formed off a side of the radiation fin, were disclosed in the prior art by Mitsui, it is not inventive to discover the optimum workable range by routine experimentation. Furthermore, the range of 50% to 98% is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention.
Regarding claim 6, Faneuf does not disclose:
 	an area ratio of the main surface of the radiation fin to an area of the virtual rectangle or virtual square being 50% to 98%.	
Mitsui, also directed to a heat sink (230) for an electronic apparatus (figs. 5-8) comprising a radiation fin (240) [par. 0038] extending in a vertical direction from a heat-receiving unit (base part of 240) [par. 0038] (best seen in fig. 6) teaches that is old and known in the art to have the fins including notched portions having arcuate shapes, or other shapes [see par. 0046], for the purpose of attaining a more evenly flow of the forced airflow through the channels formed in between the fins, optimizing heat transfer [par. 0032-0034, which applies to Mitsui’s figures 5-8] and also teaches a virtual rectangle (147, fig. 2; 247, fig. 6) having a minimum area that provides the aforementioned optimal balance or airflow volume to the fins [par. 0040].
Mitsui does not explicitly disclose an area ratio of the main surface of the radiation fin to an area of the virtual rectangle or virtual square being 50% to 98%. However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the area ratio of the main surface of the radiation fin to an area of the virtual rectangle or virtual square being 50% to 98%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (MPEP 2144.05, Section II).  In this instance, the claimed ratio is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal dimension of the notched portion, a more evenly flow of the forced airflow flows through the channels formed in between the fins, optimizing heat transfer (as taught by Mitsui in par. 0032-0034). Further, Faneuf discloses that fins may also be rounded depending upon application, heat transfer requirements, performance requirements, and coolant fluid approach direction and velocity [Faneuf, par. 0042, lines 32-35]. Therefore, since the general conditions of the claim, i.e. that the radiation fin comprises a notched portion in which a tip end side corner of the radiation fin is retracted inward in a main surface direction of the radiation fin with respect to a virtual rectangle or a virtual square formed off a side of the radiation fin, were disclosed in the prior art by Mitsui, it is not inventive to discover the optimum workable range by routine experimentation. Furthermore, the range of 50% to 98% is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention.
Regarding claim 8, please refer to the rejection of claim 6, above.
Regarding claim 11, Faneuf discloses: 
a heat sink (112 plus 112a) (fig. 1) comprising a radiation fin (112a) extending in a vertical direction from a heat- receiving unit (112) (fig. 1) [par. 0025, lines 6-11], wherein
the radiation fin (112a) comprises a notched portion (clearly seen in annotated fig. 1-FANEUF, page 4) in which a tip end side corner of the radiation fin (112a) is retracted inward in a main surface direction of the radiation fin (112a) with respect to a virtual rectangle formed off a side of the radiation fin (112a) (see annotated fig. 1-FANEUF, page 4) [par. 0042, lines 32-35], 
a first side of the virtual rectangle extending from both ends of the heat-receiving unit (112) in a direction orthogonal to the heat-receiving unit (112) and a second side of the virtual rectangle formed by extending a linear portion on another side of the radiation fin (112a), on a tip end side of the radiation fin (112a) opposed to the heat-receiving unit (112), to the first side (see annotated fig. 1-FANEUF, page 4),
the notched portion having an R chamfer shape (according to the definition of an R chamfer shape of the instant disclosure) (see annotated fig. 1-FANEUF, page 4),
wherein with an upper part of the tip end side of the radiation fin (112a) opposed to the heat receiving unit (112) and the notched portion in which the tip end side corner of the radiation fin (112a) open, cooling air is supplied to the radiation fin (112a) (see annotated fig. 1-FANEUF, page 4) [par. 0042, lines 32-35], and wherein
the notched portion is provided at each of both corners on the tip end side of the radiation fin (112a) (see annotated fig. 1-FANEUF, page 4),
a central part on the tip end side of the radiation fin (112a) connecting the both corners provided with the notched portions constitutes a linear portion parallel to a side on the heat-receiving unit side (112) (see annotated fig. 1-FANEUF, page 4),
the central part on the tip end side of the radiation fin (112a) is higher than the both corners provided with the notched portions (clearly seen in annotated fig. 1-FANEUF, page 4),
a main surface of the radiation fin (112a) extends continuously over both ends of the side on the heat-receiving unit (112) side (see the flat top surface of the base of -112- on fig. 1) while keeping a height of the central part on the tip end side of the radiation fin (112a) (see annotated fig. 1-FANEUF, page 4), and
the cooling air circulates along the main surface of the radiation fin (112a) over both ends of the side on the heat-receiving unit (112) side (see annotated fig. 1-FANEUF, page 4).
Faneuf does not disclose:
a radius of curvature of the R chamfer shape being 5 mm or more.	
Mitsui, also directed to a heat sink (230) for an electronic apparatus (figs. 5-8) comprising a radiation fin (240) [par. 0038] extending in a vertical direction from a heat-receiving unit (base part of 240) [par. 0038] (best seen in fig. 6) teaches that is old and known in the art to have the fins including notched portions having arcuate shapes, or other shapes [see par. 0046], for the purpose of attaining a more evenly flow of the forced airflow through the channels formed in between the fins, optimizing heat transfer [par. 0032-0034, which applies to Mitsui’s figures 5-8] and also teaches a virtual rectangle (147, fig. 2; 247, fig. 6) having a minimum area that provides the aforementioned optimal balance or airflow volume to the fins [par. 0040].
Mitsui does not explicitly disclose a radius of curvature of the R chamfer shape being 5 mm or more. However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the radius of curvature of the R chamfer shape being 5 mm or more, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (MPEP 2144.05, Section II).  In this instance, the claimed radius is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal dimension of the notched portion, a more evenly flow of the forced airflow flows through the channels formed in between the fins, optimizing heat transfer (as taught by Mitsui in par. 0032-0034). Further, Faneuf discloses that fins may also be rounded depending upon application, heat transfer requirements, performance requirements, and coolant fluid approach direction and velocity [Faneuf, par. 0042, lines 32-35]. Therefore, since the general conditions of the claim, i.e. that the radiation fin comprises a notched portion in which a tip end side corner of the radiation fin is retracted inward in a main surface direction of the radiation fin with respect to a virtual rectangle or a virtual square formed off a side of the radiation fin, were disclosed in the prior art by Mitsui, it is not inventive to discover the optimum workable radius of curvature of the R chamfer shape range by routine experimentation.
Regarding claim 17, Faneuf discloses: 
 	the notched portion being provided at a corner farther from a heating element (108) (shown in fig. 1) thermally connected to the heat-receiving unit (112) [par. 0025, lines 6-11] of both corners on the tip end side of the radiation fin (112a) (see annotated fig. 1-FANEUF, page 4).

Response to Arguments
The rejection of claims 1-2, 4-9, 11-15 and 17-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in light of the amendments.
Applicant's arguments filed 01/20/2022 have been fully considered but they do not apply to the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763